Case 2:16-cv-01448-PKC-AKT Document 127 Filed 04/09/20 Page 1 of 1 PagelD #: 711

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Xx
CORY TERRELL JONES,
Plaintiff,
. Docket No.: 16-cv-1448 (JFB)(GRB)
-against-
CERTIFICATE OF SERVICE
NASSAU COUNTY, HEMPSTEAD POLICE
DEPARTMENT, POLICE OFFICER MR.
COUSINS BDG # 1217,
Defendants.
x

 

I hereby certify that on April 9, 2020, correspondence to The Honorable A. Kathleen Tomlinson,
dated April 9, 2020, was served in accordance with the Federal Rules of Civil Procedure, and/or
the Eastern District's Local Rules, and/or the Eastern District's Rules upon the following parties
and participants:

CORY TERRELL JONES

Plaintiff pro se

19000534

Nassau County Correctional Center

100 Carmen Avenue
East Meadow, New York 11554

BEE READY FISHBEIN HATTER. & DONOVAN, LLP

 
